— Order unanimously reversed and a new trial granted. Memorandum: The determination of the Trial Judge was contrary to the weight of the evidence. Further, in this filiation proceeding the testimony, construed most favorably to the complainant, disclosés that the period of gestation falls short of the generally accepted 280 days. One version of the complainant’s testimony would make the period of gestation far short of 280 days. Nevertheless, there was no medical testimony to support either computation, and without it we cannot properly pass upon the question of paternity. (¡Schatkin, Disputed Paternity Proceedings [3d ed.], pp. 519, 520, 523.) (Appeal from order of Monroe Family Court, adjudging respondent to be the father of a child bom out of wedlock and directing payment of support, expenses and counsel fees.) Present — Williams, P. J., Bastow, Goldman, Henry and Del Vecehio, JJ.